467 F. Supp. 1339 (1979)
UNITED STATES of America, Plaintiff,
v.
Vinna Louise MAYSE et al., Defendants.
No. CR-2-78-15.
United States District Court, E. D. Tennessee, Northeastern Division.
January 17, 1979.
John H. Cary, U. S. Atty., W. Thomas Dillard, Asst. U. S. Atty., Knoxville, Tenn., and Guy W. Blackwell, Asst. U. S. Atty., Greeneville, Tenn., for plaintiff.
Lanny R. Norris, Johnson City, Tenn., William L. Guy, Mountain City, Tenn., Robert S. DeVane, Johnson City, Tenn., and Judith Fain, Erwin, Tenn., for defendants.

MEMORANDUM OPINION AND ORDER
NEESE, District Judge.
On the eve of a hearing herein as to the mental competency of the defendant Mr. John Henry Sims to assist in his defense, see memorandum and orders herein of January 3, 1979, the prosecuting attorney moved the Court[*] to disclose to the reporting psychiatrist who examined such defendant the presentence report relating to such examined defendant and allow that physician to read and "utilize" the same. By affidavit of such prosecuting attorney, it was established that the attorney for such defendant has consented to such use thereof.
Notwithstanding such consent of the parties, the Court hereby DENIES the application. Disclosure of such a presentence report is governed by Rule 32(c), Federal Rules of Criminal Procedure; except to the extent that disclosure of a presentence report is permitted under circumstances adverted to in the aforecited rule, it is a confidential document and not to be disclosed to anyone. United States v. Durham, D.C.D.C. (1960), 181 F.Supp. 503[1], certiorari denied (1960), 364 U.S. 854, 81 S. Ct. 83, 5 L. Ed. 2d 77.
NOTES
[*]   Such counsel failed or neglected to submit with such written motion a brief with authorities as required by local Rule 12(a).